Citation Nr: 1615255	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sinus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1985.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision (notice dated May 2010) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

An August 2014 Board decision denied the claim.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims.  In a March 2016 Memorandum Decision, the Court vacated the August 2014 Board decision and remanded the matter for further action.


REMAND

In this case, a remand is needed to obtain a VA examination.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015).

In light of the findings of the Memorandum Decision, a VA examination is necessary to determine the etiology of any diagnosed sinus disability.  In the August 2014 decision, the Board conceded that the Veteran was "exposed to" missile fuel during his service.  The Veteran has described his sinus symptoms stating that they began during service and have not abated.  When the April 2011 VA medical examiner examined the Veteran for headaches, the examiner identified sinus abnormalities.  A diagnostic test performed at that time also found sinus abnormalities.  Although the Veteran has provided competent evidence which indicates a sinus disability which was incurred in service, VA did not provide the Veteran with a VA examination to determine an etiology of any diagnosed sinus disability.  Therefore, the claim will be remanded for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed sinus disability.  The examiner must review the record and should note that review in the report.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed sinus disability is etiologically related to service, or any incident of service, to include exposure to missile fuel during service.  A complete rationale must be provided for the opinion.  The examiner should consider the Veteran's assertion that he had sinus problems inservice, and that he has had problems after service.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

